Exhibit 2
 Filed and Attested by the
Office of Judicial Records
    11 JUN 2021 01:07 pm
          M. RUSSO




              Case ID: 210600511
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2106023884
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 CHARLES D.. MANDRACCHIA                                                      INDEPENDENCE BLUE CROSS & BLUE SHIELD

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 2024 CRESSMAN ROAD P.O. BOX 1229                                             1901 MARKET STREET
 SKIPPACK PA 19474                                                            PHILADELPHIA PA 19103


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




PLAINTIFF'S NAME                                                            DEFENDANT'S NAME




PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               1                                     1
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  4F - FRAUD

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                    JUN 11 2021
                                                                        M. RUSSO

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: CHARLES D. MANDRACCHIA
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 CHARLES D. MANDRACCHIA                                                      MANDRACCHIA LAW, LLC
                                                                             PO BOX 1229
PHONE NUMBER                            FAX NUMBER                           2024 CRESSMAN ROAD
 (610)584-0700                          (610)584-0507                        SKIPPACK PA 19474-1229

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 52844                                                                       cman@mmattorneys.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 CHARLES MANDRACCHIA                                                         Friday, June 11, 2021, 01:07 pm

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
 Filed and Attested by the
Office of Judicial Records
    11 JUN 2021 01:07 pm
          M. RUSSO




              Case ID: 210600511
 Filed and Attested by the
Office of Judicial Records
    11 JUN 2021 01:07 pm
          M. RUSSO




              Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
Case ID: 210600511
 Filed and Attested by the
Office of Judicial Records
    10 JUL 2021 07:06 pm
          C. JONES




              Case ID: 210600511
